Ingraham, J. (dissenting):
I do not concur with Mr. Justice Patterson.
The defendant, the savings bank, had no possible interest in the fund by which it should be required.to determine between two conflicting claimants to pay one of them, and be compelled to defend in *237an action the claim, of the other. The expense of such a defense, together with the loss that would be involved if the bank had made a wrong decision, would be thrown upon the other depositors. This was what the statute (Laws of 1892, chap. 689, § 115) was designed to prevent which provides: “ If there be any person or persons, not parties to the action, who claim the same fund, the court in which the action is pending, may, on the petition of such savings bank, * * * make an order amending the proceedings in the •action by making such claimants parties defendant thereto; and the -court shall thereupon proceed to determine the rights and interests ■of the several parties to the action in and to such funds.”
- In all cases against a savings bank if there be any person or persons not parties to the action who claim the same fund such person is to be made a party to the action, and the provisions of the statute are then mandatory that the court shall determine in one ■action the rights and interest of the several parties in and to such fund.
In this case a sum of money has. been deposited with the bank which is claimed by two organizations, both of the same name, one the parent organization, the other a subordinate. A receiver of the parent organization has been appointed and that receiver has ■demanded from the savings bank this sum on deposit with it.
To what extent,, if any, the parent organization has an interest in this fund is a question which the bank should not be required at its risk to determine. There can be no possible injury to the plaintiff if the other claimant is made a party to the action and all questions determined in one action.
I think, therefore, that the court was right in granting the application.
Hatch, J., concurred.
Order, reversed, with ten dollars costs and disbursements, and motion denied, with ten dollar’s costs.